Citation Nr: 0802866	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-38 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Entitlement to service connection for joint pain, to 
include as due to an undiagnosed illness.

4.  Entitlement to service connection for muscle pain, to 
include as due to an undiagnosed illness.

5.  Entitlement to service connection for psychiatric 
disorder, to include depression and dysthymia, to include as 
due to an undiagnosed illness.

6.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for a sleep disorder, 
to include as due to an undiagnosed illness.

8.  Entitlement to service connection for memory loss, to 
include as due to an undiagnosed illness.

9.  Entitlement to service connection for hair loss, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1971 to July 1975 and from September 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2005 and March 2007 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  


FINDING OF FACT

In a written statement dated January 2008, the veteran 
requested withdrawal of all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the Substantive Appeals for 
the issue of an evaluation in excess of 30 percent for PTSD 
and the issues of entitlement to service connection for:  
fatigue, joint pain, muscle pain, a psychiatric disorder to 
include depression, headaches, a sleep disorder, memory loss, 
and hair loss, by the appellant have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2007).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2007).  

In a written statement dated January 2008, the veteran 
specifically requested to withdraw all issues on appeal.  
Hence, with respect to these issues there remains no 
allegations of errors of fact or law for appellate 
consideration with respect to these issues.  Accordingly, the 
Board does not have jurisdiction to review these appeals and 
those appeals are dismissed.

ORDER

The appeal for an evaluation in excess of 30 percent for PTSD 
and the appeals for service connection for:  fatigue, joint 
pain, muscle pain, a psychiatric disorder to include 
depression, headaches, a sleep disorder, memory loss, and 
hair loss are dismissed.


______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


